DETAILED ACTION
Status
This communication is in response to the application filed on 30 December 2019. Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8 May 2020 and 18 February 2021 were filed after the mailing date of the application on 30 December 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.

Examiner’s Note
The Examiner notes that recitations to Applicant's specification, as below, are in reference to the Pre-Grant Publication of Applicant’s specification.

The 2019 Revised Patent Subject Matter Eligibility Guidance is referred to herein as the “2019 PEG” and includes the “October 2019 Update: Subject Matter Eligibility” to the 2019 PEG, which is referred to herein as the “October 2019 Update” when or if referred to separately.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Independent claims 1, 12, and 18 each recite “determine a corresponding anchor item for each of the plurality of search queries based on the context corresponding 
The claim phrasing is that the anchor item is “determine[d] … based on the context corresponding to each of the plurality of search queries”, and a context is described at Applicant ¶ 0027 as “context may include items viewed or clicked on in 
However, if the meaning of “anchor item” is somehow imported from the other Applicant applications, then the instant specification would indicate that “anchor item” and “context” are the same thing – whatever item is on a webpage. This means there is no determining of an anchor item – it is the context that is obtained, i.e., somehow received from somewhere. The other apparent interpretation that may apply is that the search query itself, by the phrasing or keywords used, is the indication of the anchor item – i.e., a person searches for “product X”, so “product X” is the anchor item.
Therefore, the Examiner is completely uncertain what is meant by an “anchor item”. For purposes of examination, this is being interpreted as the anchor item encompassing being an item from a webpage or shopping cart (but that indication of context is merely obtained, in any manner) and/or an anchor item just being an item being searched for.
Claims 2-11, 13-17, and 19-20 depend from claims 1, 12, and 18, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claims 2-11, 13-17, and 19-20 are also indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a system (claims 1-11), method (claims 12-17), and non-transitory computer-readable medium (claims 18-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a system comprising: a computing device configured to: obtain session data identifying a plurality of search queries and corresponding context for a plurality of users; determine a corresponding anchor item for each of the plurality of search queries based on the context corresponding to each of the plurality of search queries; determine at least one recommended item for each of the plurality of search queries based on each of the plurality of search queries and the corresponding anchor item; and store the at least one recommended item for each of the plurality of search queries and the corresponding anchor items in an item recommendation database.
Independent claim 12 is parallel to claim 1 above, reciting the same (or similar) limitations, but is directed to a method that does not indicate any requirement of using a computer. Independent claim 18 is also parallel to claim 1 above, reciting the same (or similar) limitations, but is directed to a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising the same/similar limitations.
The dependent claims (claims 2-11, 13-17, and 19-20) appear to be encompassed by the abstract idea of the independent claims since they merely indicate executing a trained machine learning model to generate the recommended item (claims 2, 13, and 19) and identify search query and anchor item pairs (claims 3 and 14), generate an embedding of the recommended item(s) and generate and store an additional recommended item based on the embedding (claims 4 and 15), the embedding comprising using an artificial neural network (claim 5), determine a 
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of storing recommendations based on user search queries; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the “Certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …)” grouping of subject matter (see the 2019 PEG and MPEP § 2104(a)).
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are a system comprising: a computing device configured to perform the activities (at claim 1), and a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations comprising the activities (at claim 18). 
These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The additional elements indicated above are merely a form of “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The Examiner notes that even if the machine learning indicated at the dependent claims were considered to be additional to the abstract idea itself, 
Foote, Keith D., A Brief History of Machine Learning, dated 26 March 2019, downloaded from https://www.dataversity.net/a-brief-history-of-machine-learning/# on 13 April 2021, covering the history of machine learning in general indicates that machine learning is known as being many decades old, originating in the late 1940s and into 1950s, and being transferrable to other machines (e.g., pp. 1-3),
Belakhdar et al. (U.S. Patent Application Publication No. 2007/0240207, hereinafter Belakhdar) indicates that ““it is known to apply machine learning techniques to model and modify over time the parameters defining normal behaviour as compared to abnormal behaviour” (Belakhdar at 0009), and
Song et al. (U.S. Patent Application Publication No. 2013/0315475, hereinafter Song) indicates it is “well known to use inputs and correct outcomes to train various types of models and evaluate/optimize the trained system” (Song at 0140).
As such, the Examiner includes the use of a trained machine learning model within the abstract idea, but if considered additional, this element appears insignificant.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are merely applying the abstract idea via computer (at least at claims 1 and 18).
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
As noted above, the use of a trained machine learning model is considered part of the abstract idea; however, even if considered additional, and reconsidered here under the well-understood, routine, conventional (“WURC”) rubric, the above listed references also indicate that the use of such machine learning is WURC.

Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 7, 9-10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tavernier (U.S. Patent No. 10,706,450).

Claim 1: Tavernier discloses a system comprising:
a computing device (see Tavernier at least at, e.g., column:lines 7:7-17; citation by number only hereinafter) configured to:
obtain session data identifying a plurality of search queries and corresponding context for a plurality of users (1:54-66, “system then uses these labeled search queries, as collected over a population of users and sessions”, 2:42-43, “in the context of an electronic catalog of items”, 3:20-29, “in the context of the electronic catalog” ambiguous terms are disambiguated to “predict or infer the intent associated with a search query. This concept of "intent" grounds the terms of the search query within the context of the electronic catalog to give them meaning with respect to the particular types of items that would satisfy the user's mission”, 5:49-58, “Although examples in the present disclosure focus on the context of digital shopping via an electronic catalog, the disclosed machine learning system can be used to customize browsing experiences outside of the context of an electronic catalog”, e.g., “news articles, educational resources, web pages/domains, and other digital content” and  “user missions for restaurants (or specific dishes or types of food), television shows, real estate listings, movies, music, events (e.g., concerts), 
determine a corresponding anchor item for each of the plurality of search queries based on the context corresponding to each of the plurality of search queries (3:60-4:8, Fig. 1B, item 115A as anchor item that has been determined based on the context, and 4:35-65, Fig. 1C, item 115A as anchor item determined based on context);
determine at least one recommended item for each of the plurality of search queries based on each of the plurality of search queries and the corresponding anchor item (3:60-4:8, Fig. 1B, items 145A-D as determined recommended items based on the query, and 4:35-65, Fig. 1C, items 145D-G as determined recommended items based on the query); and
store the at least one recommended item for each of the plurality of search queries and the corresponding anchor items in an item recommendation database (10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases … for storing and/or retaining information … such as an item data repository 432, user interaction data repository 434, query data repository 436, and trained models data repository 438. The trained models data repository 526 can include the parameters of machine learning models trained as described herein.”).



Claim 3: Tavernier discloses the system of claim 2, wherein the trained machine learning model is trained with training data identifying search query and anchor item pairs (Tavernier at 1:54-66, “system then uses these labeled search queries, as collected over a population of users and sessions”, 3: 24-29, “the disclosed system preferably mines large quantities of collected behavioral data (including search submissions and associated item selection actions of users) for purposes of building a model”). 

Claim 4: Tavernier discloses the system of claim 1, wherein the computing device is configured to:
generate an embedding for each of the at least one recommended items (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”);
determine at least one additional recommended item for each of the at least one recommended items based on the embeddings (Tavernier at 1:67-2:3, “the machine 
store the at least one additional recommended item for each of the at least one recommended items in the item recommendation database (Tavernier at 10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases … for storing and/or retaining information … such as an item data repository 432, user interaction data repository 434, query data repository 436, and trained models data repository 438. The trained models data repository 526 can include the parameters of machine learning models trained as described herein.”). 

Claim 5: Tavernier discloses the system of claim 4, wherein generating the embedding for each of the at least one recommended items comprises executing an artificial neural network (Tavernier at 10:46-11:25, artificial neural network, also in the form of a recurrent neural network (RNN) and/or convolutional neural network (CNN)). 

Claim 7: Tavernier discloses the system of claim 1, wherein the computing device is configured to:
receive current session data identifying a current search query (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” 
determine a first recommended item from the at least one recommended items stored in the item recommendation database based on the current search query (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the current session search query, and items 145A-G as the recommended items). 

Claim 9: Tavernier discloses the system of claim 1, wherein storing the at least one recommended item for each of the plurality of search queries and the corresponding anchor items in the item recommendation database comprises:
generating a first plurality of word embeddings corresponding to each of the plurality of search queries (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”);
generating a first query embedding based on the first plurality of word embeddings corresponding to each of the plurality of search queries (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”); and
storing the first query embedding for each of the plurality of search queries in the item recommendation database (Tavernier at 10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 may include … databases 

Claim 10: Tavernier discloses the system of claim 9, wherein the computing device is configured to:
receive current session data identifying a current search query (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the current session search query, and items 145A-G as the recommended items);
generate a second plurality of word embeddings based on the current search query (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”);
generate a second query embedding based on the second plurality of word embeddings (Tavernier at 8:16-23, 10:22-25, 11:49-51, “The encoder of the transformer network starts by generating initial representations, or embeddings, for each word.”); and
determine a first recommended item from the at least one recommended items stored in the item recommendation database based on comparing the second query embedding to at least a portion of the first query embeddings for the plurality of search queries stored in the item recommendation database (Tavernier at 10:10-13, “Upon completion of training, the trained system of models is stored for use in analyzing future queries submitted by the particular user”, 16:1-11, “data store 430 

Claims 12-16 are rejected on the same basis as claims 1-4, 7, and 9 above since Tavernier discloses a method (Tavernier at 6:59-61, and the activities as cited above) comprising the same (or similar) activity as at claims 1-4, 7, and 9 above. 

Claims 18-20 are rejected on the same basis as claims 1-2 and 7 above since Tavernier discloses a non-transitory computer readable medium having instructions stored thereon, wherein the instructions, when executed by at least one processor, cause a device to perform operations (Tavernier at 7:7-17) comprising the same or similar activities as at claims 1-2 and 7 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier in view of Lin et al. (U.S. Patent Application Publication No. 2011/0078127, hereinafter Lin).

Claim 6: Tavernier discloses the system of claim 1, but does not appear to explicitly disclose wherein the computing device is configured to determine a plurality of most frequent search queries of the plurality of search queries, wherein storing the at least one recommended item for each of the plurality of search queries and the corresponding anchor items in the item recommendation database comprises: determining, for each of the plurality of search queries that is not in the plurality of most frequent search queries, a closest query of the plurality of most frequent search queries; and storing a pointer to the closest query of the plurality of most frequent search queries instead of the at least one recommended item. Where Tavernier discusses rules to expand search queries based on including misspellings and associations, such as synonyms and/or acronyms (see Tavernier at 7:65-8:51), this does not appear explicit regarding determining the most frequent queries and identifying a closest frequent query. Lin, however, teaches using current query data and extracting features thereof so as to categorize according to, e.g., brand, model, and/or product names (Lin at 0040-0041), the queries and categories (or brands) with the history of the user (such as sequential queries) indicating an intent of the user (Lin at 0046) then identify the most frequent categories and when the current query does not match a query in the click logs, the closest query from the most frequent category is selected (Lin at 0043, the mapping of queries, categories, and 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual search recommendations of Tavernier with the closest query substitution of Lin in order to determine the most frequent queries and select the closest query of the most frequent queries when the query is not among the most frequent so as to improve search results and lessen costs.
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier in view of Chang et al. (U.S. Patent Application Publication No. 2013/0166303, hereinafter Chang).

Claim 8: Tavernier discloses the system of claim 7, wherein the current search query comprises a plurality of words (Tavernier at 3:60-4:8, 4:35-65, Figs. 1B and 1C, item 105, “red dress” and/or “red dress size 6” as the search query), but does not appear to explicitly disclose and wherein the computing device is configured to normalize the current search query by: removing punctuation from the plurality of words; removing stop words from the plurality of words; and stemming the plurality of words, wherein determining the first recommended item from the at least one recommended items stored in the item recommendation database is based on the normalized current search query. Chang, however, teaches a query parser where “the query parser 220 may normalize the query text through tokenization and filtering steps, case folding, punctuation removal, stopword elimination, stemming, or other techniques” (Chang at 0044) among other techniques (e.g., textual expansion and disambiguation) (Chang at 0044-0045) so as to turn a semi-structured text query 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual search recommendations of Tavernier with the normalization of Chang in order to normalize a query by removing punctuation and stop words, as well as stemming the query words, so as turn a semi-structured query into a well-formed, typed query.
The rationale for combining in this manner is that normalizing a query by removing punctuation and stop words, as well as stemming the query words, is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as turn a semi-structured query into a well-formed, typed query as explained above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tavernier in view of Henkin et al. (U.S. Patent Application Publication No. 2010/0138452, hereinafter Henkin).

Claim 11: Tavernier discloses the system of claim 10, wherein the computing device is configured to:

determine a historic search query based on the user identification (Tavernier at 6:2-11, “the disclosed identification of intents and missions can be used to build profiles representing interests of particular users, … for example, to determine that when user A searches for "running shoes" he really means "men's running shoes size 11," while when user B searches for "running shoes" she really means "women's running shoes size 8.”);
However, Tavernier does not appear to explicitly disclose determine a relevance of the historic search query to the webpage context; and determine a second recommended item from the at least one recommended items stored in the item recommendation database when the relevance is beyond a threshold. Where Tavernier indicates that the recommendation results are relevant and “The disclosed techniques also result in more immediate presentation of relevant results … [and] avoid presenting items (and detail pages for items) that are not relevant to a search, reducing load on the system by eliminating the unnecessary download of information that is not relevant for the user.” (Tavernier at 2:36-41), Tavernier does not appear to score relevance against a threshold. Henkin, however, teaches “a data analysis engine may be utilized which is operable to analyze historical information including 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the contextual search recommendations of Tavernier with the relevance determination of Henkin in order to determine relevance to webpage context is beyond a threshold so as to better select contextually relevant information or content to display to a user.
The rationale for combining in this manner is that determining relevance to webpage context is beyond a threshold is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to better select contextually relevant information or content to display to a user as explained above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brownlee, Jason, What Are Word Embeddings for Text?, dated 11 October 2017, downloaded 2 July 2021 from https://machinelearningmastery.com/what-are-word-embeddings/, indicating what is meant by “embeddings” (since not explained, or not explained well, by Applicant’s disclosure).
Karani, Dhruvil, Introduction to Word Embeddings and Word2Vec, dated 1 September 2018, downloaded 2 July 2021 from https://towardsdatascience.com/introduction-to-word-embedding-and-word2vec-652d0c2060fa also discusses embeddings.
Deng, Houtao, Recommender Systems in Practice – How companies make product recommendations, dated 13 February 2019, downloaded 2 July 2021 from https://towardsdatascience.com/recommender-systems-in-practice-cef9033bb23a discussing recommender systems, such as content-based recommendations (i.e., as related to an anchor item as understood for examination).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622